UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1992



MELVILLE H. DORSEY, JR.,

                                              Plaintiff - Appellant,

          versus


WINTERGREEN PARTNERS, INC., d/b/a Wintergreen
Resort and Club,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-02-110)


Submitted:   May 28, 2004                     Decided:   July 1, 2004


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Hopper, James C. Wrenn, Jr., HOPPER & HICKS, L.L.P.,
Oxford, North Carolina; David L. Heilberg, Charlottesville,
Virginia, for Appellant. Christopher C. Spencer, James M. Snyder,
BOWMAN & BROOKE L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Melville H. Dorsey, Jr., appeals the district court’s

order granting summary judgment in favor of Wintergreen Partners,

Inc., d/b/a Wintergreen Resort and Club, in Dorsey’s negligence

action.    We have reviewed the parties’ briefs and the joint

appendix, and we find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.              See Dorsey v.

Wintergreen Partners, Inc., No. CA-02-110 (W.D. Va. July 15, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -